Title: To Alexander Hamilton from William S. Smith, 27 August 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            12th. Regt. on the Bronks August, 27th. 1799—
          
          Immediately on the receipt of your letter of the 21st. I sought an opportunity of a personal interview with Lt. Ladlie, but finding he had gone from his recruiting station to the interior of the Island probably on duty—I wrote a Letter to him under date of the 22d. wherein I requested, he would detail to me the Circumstances attending the enlistment of Joseph Steward a private in Captn. Kissams Company, what Solicitations have been made, and by whom, to obtain a discharge from for him, from the service, how the solicitors have been treated—what effect their Solicitations have produced—and what the present situation of Joseph Steward is.
          He answers from Brooklyn on the 23d. when my letter was delivered to him, and says, that the above mentioned Joseph Steward, inlisted on the 8th. day of July last, and continued at the rendevous untill the 12th., when his own solicitations, as well as those of his friends, became not only extremely troublesome, but in many instances turbulent—They even offered one hundred Dollars for his discharge, which he Lt. Ladlie, thought extortion to accept; at Length being almost worried to Death by the unabating intercessions of his friends, & the continued solicitations of himself—He, Lt. Ladlie, gave him his discharge upon his returning his Cloaths &c, and paying twenty five Dollars—smart money; which he appropriated to the benefit of the Servic—He further States, that Steward from his behavior while with them, would never have been an acquisition to the Army—He further states, that if he has committed an error, in what he has done, it was through Ignorance, & not the effect of a disposition to act beyond the limits of his power, he further adds that Steward is not now inlisted on board the Adams, as a Marine—
          The above is a correct Statement of what has passed between Lt. Ladlie and Myself, in consequence of your Letter of the 21st. which is respectfully submitted by Your Most Obedt. & very Humble Servt.
          
            W. S. Smith Lt. Colo. Commdt.
            12th. Regt
          
        